
	
		II
		110th CONGRESS
		2d Session
		S. 2777
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Martinez (for
			 himself, Mr. Menendez,
			 Mr. Nelson of Florida,
			 Mr. Ensign, and Mr. Coleman) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To award a Congressional Gold Medal to Dr. Oscar Elias
		  Biscet, in recognition of his courageous and unwavering commitment to
		  democracy, human rights, and peaceful change in Cuba. 
	
	
		1.FindingsCongress finds that—
			(1)Dr. Oscar Elias
			 Biscet was born on July 20, 1961, in Havana, Cuba;
			(2)Dr. Biscet is
			 married to fellow democracy advocate, Elsa Morejon Hernandez, and he has 2
			 children;
			(3)Dr. Biscet is
			 currently serving a 25-year prison sentence for allegedly committing crimes
			 against the sovereignty of the Cuban regime;
			(4)in 1997, Dr.
			 Biscet founded the Lawton Foundation for Human Rights, one of the first
			 independent civic groups in Havana, which promotes the study, defense, and
			 denunciation of human rights violations inside Cuba and wherever the rights and
			 liberties of human beings are disregarded;
			(5)as a physician,
			 Dr. Biscet denounced the double-standards and systematic repression of the
			 Cuban National Health Care System, and as a result he was forbidden from
			 practicing medicine;
			(6)on February 27,
			 1999, Dr. Biscet was imprisoned for 3 years, after hanging the national flag
			 sideways at a press conference;
			(7)although Cuban
			 independence and democracy advocates have always used this statement as a sign
			 of civil disobedience, the regime nonetheless accused Dr. Biscet of insulting
			 the nation’s symbols, public disorder, and inciting criminal activity;
			(8)once released in
			 2002, and unable to practice medicine, Dr. Biscet engaged in organizing
			 seminars on the Universal Declaration of Human Rights;
			(9)on December 6,
			 2002, on his way to one such meeting, he and several of the seminar’s
			 participants were beaten and arrested;
			(10)on April 7,
			 2003, Dr. Biscet was sentenced to 25 years in prison and sent to a special
			 state security prison, Kilo Cinco y Medio in Pinar Del Rio province;
			(11)Dr. Biscet has
			 declared himself a plantado, a political prisoner who refuses to
			 undertake ideological reeducation or wear a common prisoner’s
			 uniform and therefor remains in Cuba’s political gulag.
			(12)on November 5,
			 2007, President Bush recognized Dr. Biscet and presented him (in absentia) with
			 the Presidential Medal of Freedom, stating that Dr. Biscet is a champion
			 in the fight against tyranny and oppression. Despite being persecuted and
			 imprisoned for his beliefs, he continues to advocate for a free Cuba in which
			 the rights of all people are respected.; and
			(13)Dr. Biscet is a
			 follower of the Dalai Lama, Ghandhi, and Martin Luther King, and continues to
			 fight every day to bring democracy and justice to Cuba.
			2.Congressional
			 Gold Medal
			(a)Presentation
			 authorizedThe President Pro Tempore of the Senate and the
			 Speaker of the House of Representatives shall make appropriate arrangements for
			 the presentation, on behalf of the Congress, of a gold medal of appropriate
			 design, to Dr. Oscar Elias Biscet in recognition of his courageous and
			 unwavering commitment to democracy, human rights, and peaceful change in
			 Cuba.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2, under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To
			 use fund amountsThere is authorized to be charged against the
			 United States Mint Public Enterprises Fund such amounts as may be necessary to
			 pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprises Fund.
			
